DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 adds a new limitation “the valve stop includes a portion not overlapping with the reed valve in a planar view of the fixed scroll, and the ventilation hole is disposed in the portion not overlapping with the reed valve” that is not supported by specification. There is no disclosure supporting the specification and drawings only make general references to what the reed valve is in relation to the valve stop without showing the non-overlapping portion. As such, the claim is rejected for adding new 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,855,475 to Fujio et al. (Fujio).
Regarding claim 1, Fujio discloses a compressor comprising: 
a fixed scroll (7.2, figs. 21-25) ; 
a discharge port  (36, 30, figs. 21-25) disposed in the fixed scroll; 
a reed valve (35a.2, figs. 21-25) disposed in the fixed scroll and opening and closing the discharge port, the reed valve having a first surface facing the discharge port and a second surface opposite to the first surface (see figs. 21-25); 

a ventilation hole (39.2, figs. 21-25) disposed in the valve stop (col. 23, line 31-col. 24, line 14).  

Regarding claim 2, Fujio discloses the compressor according to claim 1, wherein a plurality of discharge ports (40, 42, figs. 21-25) are disposed in the fixed scroll, each of the plurality of discharge ports being the discharge port, and the ventilation hole is disposed between two adjacent discharge ports of the plurality of discharge ports (between 42, fig. 25).
  
Regarding claim 3, Fujio discloses the compressor according to claim 1, wherein the ventilation hole is disposed in a part of the valve stop (part of 40.2, fig. 9), the part not coming into contact with the reed valve (40.2 does not come in contact with reed valve 35.2, figs. 21-25).  

Regarding claim 4, Fujio discloses the compressor according to claim 1, wherein the ventilation hole is disposed in parallel with the reed valve (See figs. 21-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujio.
Regarding claim 6, Fujio discloses the compressor according to claim 1, but does not explicitly disclose that a distance between the ventilation hole and the discharge port is equal to or less than 10 mm.
However, Fujio discloses in col. 25, lines 51-65 that “because the first and second bypass holes 39.sub.a1 and 39.sub.b1 are positioned in the proximity of the discharge port 30, the check valve assembly 35.sub.3 and the bypass valve assemblies 40.sub.3 are disposed close to each other.  Also, because the two bypass valve assemblies 40.sub.3 extend substantially in the same direction, respective portions thereof where the pressure of the refrigerant discharged from the first bypass holes 39.sub.a1 distant from the discharge port 30 and the pressure of the refrigerant discharged from the second bypass holes 39.sub.b1 closer to the discharge port 30 act are different from those shown in FIG. 18.  In other words, considering the lever length, the 

Regarding claim 7, Fujio discloses the compressor according to claim 1, but does not disclose that the ventilation hole has a slot shape.
However, Fujio discloses circular shaped holes in figs. 21-25, col. 23, lines 57-67. Having a different shaped is simply a design choice well known in the art. As such, it would be obvious to have the ventilation hole that has a slot shape.

Additional Subject Matter
	Even though claim 5 is not rejected under prior art, it is rejected under 112(a) for adding unsupported new matter, and hence, is not allowable.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Fujio does not disclose “the valve stop being disposed on a second surface side of the reed valve” as required by amended claim 1. However, the office, respectfully disagrees. Fujio discloses in figs. 21-25 and col. 23, line 31-col. 24, line 14 that the reed valve (35a.2) has a first surface facing the discharge port (surface of 35a.2 facing discharge port 30 and closing the discharge port, figs. 21-25) and a second surface (surface of 35a.2 facing valve retention member 35.2) facing opposite to the first surface (see figs. 21-25). As such, it is clear . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/D.S/Examiner, Art Unit 3746    

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746